VAN ORSDEL, Associate Justice.
This is a trade-mark opposition, in which appellant company opposes the registration by appellee of the words “Quaker Maid” as a trade-mark for candy.
It appears that, long prior to appellee’s use of the mark appellant had used the words “Quaker City” as a trade-mark for candy. The marks are both printed in script, and similarly situated on the packages; hence the only question here presented is the likelihoo'd of their use creating confusion in trade.
The Examiner of Interferences sustained the opposition, but was reversed by the Commissioner. We think the Examiner was clearly right. The goods on which the respective marks are used are the same, and would, undoubtedly, be known to the trade as “Quaker Candies.”
The distinguishing features of the marks and the manner in which they are used are not so pronounced as to insure the purchasing public against deception.
The decision of the Commissioner is reversed.